DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 10-12, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuk et al. (US 2013/0106198 A1) in view of Lee et al. (US 2016/0210616 A1).
In regards to claim 10, Kuk discloses, in figure 5, a wireless power transmission device (Fig. 5) comprising: a support plate (120) having at least one accommodation groove (122, 123, par 0077) for accommodating the antenna (111, 112) for wireless power transmission (Par 0076); wherein the support plate includes two through-holes (129) formed to allow both ends of the antenna (111, 112) for wireless communication to pass therethrough (Par 0082-0084), and wherein the two through-holes (129) are respectively formed at positions staggered from each other so that one of the through-holes is positioned inside of the support plate (120) relative to the other one of the through-holes (Par 0084; there may be four first through holes 129, that is, one pair corresponding to both ends of the first coil 111 and another pair corresponding to both ends of the second coil 112… more specifically, any ones of the respective different pairs of through-holes 129 may be symmetrical to each other, thus shows the through-holes 129 are respectively formed at positions staggered from each other where one of the through-holes is positioned inside the support plate 120; See Fig. 5). Kuk does not clearly disclose at least one antenna for wireless power transmission disposed on one surface of a magnetic field shielding sheet; and an antenna for wireless communication disposed along a side portion of the support plate.
However, Lee discloses, in figure 5A, at least one antenna (553a) for wireless power transmission disposed on one surface of a magnetic field shielding sheet (551; par 0127); and an antenna (553c) for wireless communication disposed along a side portion of the support plate (120 as discussed in Kuk).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuk to incorporate the teachings of Lee by including at least one antenna for wireless power transmission disposed on one surface of a magnetic field shielding sheet; and an antenna for wireless communication disposed along a side portion of the support plate in order to prevent electromagnetic interference between the IC chips by providing an electromagnetic shielding function (Lee, par 0121).
In regards to claim 11, Kuk in view of Lee disclose the wireless power transmission device of claim 10. Kuk further discloses, in figure 5, wherein the support plate (120) includes an arrangement groove (122, 123, par 0077) which is formed inwardly into a side portion thereof so as to accommodate the antenna (111, 112) for wireless communication (grooves 122, 123 forms inwardly into a side portion defining a sidewall 125; par 0079), and wherein the antenna (111, 112) for wireless communication is a conductive member wound a predetermined number of turns around the arrangement groove (Par 0073, 0078).
In regards to claim 12, Kuk in view of Lee disclose the wireless power transmission device of claim 11. Kuk further discloses, in figure 5, wherein a width of the arrangement groove (122, 123) is identical to a wire diameter of the conductive member (Par 0078-0079).
In regards to claim 19, Kuk in view of Lee disclose the wireless power transmission device of claim 10. Kuk further discloses, in figure 5, wherein: the support plate (120) includes a plurality of accommodation grooves (122, 123) formed in each of a first surface (122 right-hand side) and a second surface (123 left-hand side) which are opposite to each other (both 122 and 123 are opposite to each other); the at least one antenna for wireless power transmission (111, 112) is composed of a plurality of flat-plate type coils (111, 112); any one of the plurality of flat-plate type coils is disposed in a first accommodation groove (111 is disposed in a first accommodation groove 122, par 0076) formed in the first surface (122 right-hand side); andPage 3 of 8Application No. 16/640,193Attorney Docket No.: ELF0063USResponse dated: June 29, 2021 Reply to Non-Final Office Action of: April 5, 2021the other one is disposed in a second accommodation groove (112 is disposed in a second accommodation groove 123, par 0076) formed in the second surface (123 left-hand side).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuk et al. (US 2013/0106198 A1), Lee et al. (US 2016/0210616 A1), Jung et al. (US 2013/0015718 A1), Wilk et al. (2005/0041370 A1), in further view of Choi et al. (US 2014/0265612 A1).
In regards to claim 15, Kuk in view of Lee disclose the wireless power transmission device of claim 10, but does not clearly disclose a heat dissipation plate disposed on one surface of the magnetic field shielding sheet.
However, Jung discloses, in figure 5, further comprising a plate type heat dissipation plate (191; par 0088) disposed on one surface of the magnetic field shielding sheet (551 as discussed in Lee).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuk and Lee to incorporate the teachings of Jung by including a heat dissipation plate disposed on one surface of the magnetic field shielding sheet in order to improve a signal reception sensitivity of a wireless power receiving device while improving a shielding property to a magnetic field (Jung, par 0008).
In regards to claim 16, Kuk, Lee and Jung disclose the wireless power transmission device of claim 15. Jung further discloses, in figure 5, wherein the heat dissipation plate (191) is any one of copper plate, an aluminum plate, and a graphite sheet (Par 0088).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuk and Lee to incorporate the teachings of Jung by including wherein the heat dissipation plate is any one of copper plate, an aluminum plate, and a graphite sheet in order to improve a signal reception sensitivity of a wireless power receiving device while improving a shielding property to a magnetic field (Jung, par 0008).
In regards to claim 17, Kuk, Lee and Jung disclose the wireless power transmission device of claim 15. Kuk further discloses, in figure 5, a circuit board (130) electrically connected to the at least one antenna for wireless power transmission (Par 0070) and the antenna for wireless communication, but does not clearly disclose wherein the heat dissipation plate includes a cut portion formed inwardly into one side thereof to have a predetermined area; and the circuit board is disposed on the cut portion.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuk and Lee to incorporate the teachings of Jung by including wherein the heat dissipation plate includes a cut portion formed inwardly into one side thereof to have a predetermined area; and the circuit board is disposed on the cut portion in order to improve a signal reception sensitivity of a wireless power receiving device while improving a shielding property to a magnetic field (Jung, par 0008).
In regards to claim 18, Kuk, Lee and Jung disclose the wireless power transmission device of claim 17, but does not clearly disclose further comprising at least one temperature sensor mounted on one surface of the circuit board, wherein the magnetic field shielding sheet includes a through-hole formed to pass therethrough in a region corresponding to the temperature sensor. 
However, Wilk discloses, in figure 8, at least one temperature sensor (570; par 0048) mounted on one surface of the circuit board (130 as discussed in Kuk).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuk, Lee and Jung to incorporate the teachings of Wilk by including comprising at least one temperature sensor mounted on one surface of the circuit board in order to detect an over-temperature condition, or when the pack voltage sensor detects an over-voltage condition (Wilk; par 0016).
Kuk, Lee, Jung and Wilk does not clearly disclose wherein the magnetic field shielding sheet includes a through-hole formed to pass therethrough in a region corresponding to the temperature sensor.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuk, Lee, Jung and Wilk to incorporate the teachings of Choi by including wherein the magnetic field shielding sheet includes a through-hole formed to pass therethrough in a region corresponding to the temperature sensor in order to prevent leakage of magnetic flux so that the efficiency of the power transmission device is increased and the effective distance of near field communications is also increased (Choi; par 0104).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuk et al. (US 2013/0106198 A1) in view of Lee et al. (US 2016/0210616 A1) in further view of Wilk et al. (2005/0041370 A1). 
In regards to claim 20, Kuk in view of Lee disclose the wireless power transmission device of claim 19, but does not clearly disclose wherein the support plate is made of a plastic material having heat dissipating properties.
However, Wilk disclose, in figure 3, wherein the support plate (370) is made of a plastic material having heat dissipating properties (Par 0043).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuk and Lee to incorporate the teachings of Wilk by including wherein the support plate is made of a plastic material having heat dissipating properties in order to prevent any high-voltage arcing or other high-voltage leakage effects that could occur over time due to vibration, shock, and debris buildup (Wilk; par 0043).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896